DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s response to restriction requirement filed on December 2, 2020 have been received and entered. Claims 21-36 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of claims 21-22, 29-30 (group I) in the reply filed on December 2, 2020 is acknowledged. Upon further consideration restriction requirement between inventions of group I-VII are hereby withdrawn. The previously withdrawn claims 23-28, 31-36 (groups II-VII) are hereby rejoined with the elected claims. 

Priority
It is noted that instant application is a continuation of application number 13/940/609, filed on that claims priority from US application no 12/9/15,447 filed on 10/29/2010, which claims benefit of 61/256078 filed on 10/29/2009. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/08/2009 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claims 21-36 are under consideration. 

Claim Objections
Claims  22 and 30 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 21 and 29. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant case, claim 22 is drawn to same construct as recited in claim 21. There is no structural difference in the product as claimed in both of the independent claims. Recitation of recombinable unite recombining upon exposure to different recombinase (first or third) does not change the nucleic acid construct as claimed. The step of recombining the following exposure with different recombinase may distinguish the method of making null allele, however, the product as claimed in claims 22 and 30 are same as one recited in claims 21 and 29. It is suggested that applicant should consider reciting the wherein clause of both claims 21 and 22 in one claim as an alternative limitation. Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 23-28, 31-36 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior U.S. Patent No. 10392633. In the instant case, claims 23-28, 31-36 are drawn to same construct as recited in claims 1-12 of ‘633. There is no structural difference in the product as claimed in claims of instant application and claims 1-12 of ‘633. Recitation of recombinable unite recombining upon exposure to different recombination does not affect the product as claimed. In the instant case, claim 23 of instant application and claim 1 of ‘633 is  directed to a nucleic acid construct, comprising: (a) targeting arms for directing the nucleic acid construct to a target gene of a nucleic acid of a cell; (b) an actuating sequence that comprises a 3′ splice acceptor followed by a reporter in sense orientation with respect to transcription of the target gene; (c) a drug selection cassette (DSC) in sense or antisense orientation; (d) a nucleotide sequence of interest (NSI) in antisense orientation; (e) a conditional by inversion (COIN) element in antisense orientation; and (f) recombinable units comprising: (i) a first pair of cognate recombinase recognition sites, R1/R1′; (ii) a second pair of cognate recombinase recognition sites, R2/R2′; (iii) a third pair of cognate recombinase recognition sites, R3/R3′; (iv) a fourth pair 
In the instant case, claims 23-28, 31-36 are drawn to essentially same construct as recited in claim 1-12 of ‘633. There is no structural difference in the product as claimed in the instant application and claims in ‘633. The claims in the instant application will be anticipated by the claims in ‘633. Recitation of wherein recombinable unite recombining upon exposure to different recombinase (first or third) does not affect the product as claimed. The final wherein clause in the claim does not require steps to be performed, or claim language that does not limit a claim to a particular structure.  The step of recombining the recombinable unite following exposure with different recombinase may distinguish the method of making null allele, however, the product as claimed is same in the instant application and those in ‘633 are same. This is a statutory double patenting rejection.

Obviousness type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10392633. Although the claims at issue are not identical, they are not patentably distinct from each other. In the instant case, claims are directed to a nucleic acid construct, comprising: (a) targeting arms for directing the nucleic acid construct to a target gene of a nucleic acid of a cell; (b) an actuating sequence that comprises a 3' splice acceptor followed by a reporter in sense orientation with respect to transcription of the target gene; (c) a drug selection cassette (DSC) in sense or antisense orientation; (d) a nucleotide sequence of interest (NSI) in antisense orientation; (e) a conditional by inversion (COIN) element in antisense orientation; and (f) recombinable units comprising: (i) 

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schntitgen F, et al. (2005) Genomewide production of multipurpose alleles for the functional analysis of the mouse genome. Proc Natl Acad Sci USA 102(20):7221-7226.
1 comprised of a splice acceptor plus a polyadenylation signal (SA-pA) and flanked by LE/RE mutant lox sites in a mirror image configuration, allowing for irreversible inversion by Cre. This switch is used to modify the target gene either at an existing intron, or is introduced into an exon as part of an artificial COIN intron. It is further disclosed that the SA-pA element is antisense to the target gene, and RNA processing is identical to the unmodified gene. Post-inversion (post-Cre), the SA-pA is in the sense strand. Cruz further disclose incorporating a marker cDNA into the COIN cassette for easy visualization and tracking of the cells where inversion has taken place (see para. 1 of the abstract).Cruz further disclose that the inclusion of the drug selection mini-gene results in a reduction of hprt message, removal of the drug selection mini-gene results in restoration of expression to that of the unmodified hprt locus (see abstract, para. 2). 
Cruz fails to disclose how drug selection mini-gene relates to the COIN, what the structure of the drug selection mini-gene is and how the drug selection mini-gene is removed. Cruz does not clearly report inclusion of an actuating sequence in the construct. Cruz also does not disclose inclusion of a nucleotide sequence of interest (NSI) in the construct and does not report or suggest multiple pairs of recombinase recognition sites. Further, after insertion of the COIN construct of Cruz into the HPRT locus, the HPRT gene is still expressed (i.e., the HPRT gene is still ON). This is in contrast to the presently claimed constructs which result in a null allele upon insertion into the genome. In Cruz, inversion of the COIN results in an irreversible null HPRT allele. The fact that the inversion is irreversible necessarily means that this construct has no multifunctionality. By contrast, the presently claimed construct comprises at least five pairs of recombinase recognition sites recognized by three different recombinases. This allows the conditional allele to be reversibly switched OFF and ON. 
The other closest prior art such as Chambon et al. (WO 2002/088353), and Von Melchner et al. (U.S. Patent Application 20090113561) all relate to flip-excision strategies that results in an irreversible null allele in contrast to presently claimed construct that produces reversible allele. 
In view of foregoing, no obviousness rejection is made for the reasons similar to one on record in parent application no 13940609 (USP10392633) as  the claims recite specific genetic construct that require precise arrangement and orientation of elements in at least five 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/Primary Examiner, Art Unit 1632